'Mr. JUSTICE CARTER delivered the opinion of the court: This is an appeal from the judgment entered by the Circuit Court of St. Clair County. The defendant was charged in two indictments with the offense of forgery. He pled guilty to each charge, and after his application for probation was denied, he was sentenced to serve two concurrent terms of 2 to 6 years in the penitentiary. The sole issue raised on appeal is whether the court failed to comply with Supreme Court Rule 402(a)(2) because it failed to advise the defendant of the mandatory parole term that would attach to defendant’s sentence pursuant to section 5 — 8—1(c) of the Unified Code of Corrections (Ill. Rev. Stat. 1973, ch. 38, par. 1005 — 8—1(c)).  Our supreme court has recently determined that substantial compliance with Supreme Court Rule 402(a)(2) does not require that the defendant be admonished concerning the mandatory parole term. (People v. Krantz, 58 Ill.2d 187.) This court has recently reached the same decision in People v. May, 25 Ill.App.3d 1. See also People v. James, 23 Ill.App.3d 552; People v. Wilcoxen, 23 Ill.App.3d 377. The judgment of the Circuit Court of St. Clair County is affirmed. Judgment affirmed. JONES, P. J., and G. MORAN, J., concur.